Case 1:20-cv-21108-UU Document 31 Entered on FLSD Docket 05/27/2020 Page 1 of 5



 Altersv PeopIesRepublicofChina(1:20-cv-21108)DistrictCourt,S.D.FloridaJudgg-
        .                                                                  j orjsgll.u           O                  u,'-r
 FederalCourt                                  4-Miami,Florida33128        pl''iLLz3 U-                            D.Y.
                   400NorthMiamiAvenue-Room12-                                   l
               -




 May21st,2020                                                                          h.
                                                                                        ',)'2 7 e
                                                                                                t..u
                                                                                                   72
                                                                                        /-
                                                                                         '-..:k. :g (y).) .. ;
                                                                                                             q
                                                                             .   1      t2L!.    :. 1   9    ;1.
                      Am icus 3 - Article bv Judge N apollta 0 - --.
                                                                   :
                                                                   .
                                                                   -- .-                             .. -
                                                                                                              qi

                                                                         2

            Censorship is the Enem v and w e are pavinl forthat
                               -



                Censorship w ith our Lives and ourSpecies.
 Ifthe United Statesfailsthen theW orld fails.Ourresponsibility isto the W orld and ourSpecies.

 You hate me and have proactively silenced me fortryingto save yourIife.Seriously,am Ithatm uch ofa
 threat?The answeris''no''.You allowed them to classify me asaterroristforspeaking up.Our
 governm entand country were founded byterrorists.

 Changingthe Narrativemightjustsaveusoratleastgiveusachance.SimplychangingtheNarrative
 winsthe war.

 Rememberno governm enthaseversurvived and neitherwillours.The Declaration ofIndependence
 clearlytalksaboutitand predictsit.The Constitution is notpracticaland norshould itbe butifwe honor
 and uphold it,we stand a chance ofsurviving.

  Please have an open m ind.

  FACT:20 yearsago,chem icalwarfare contam inantswere released from theW orld Trade
  Centers/Hardened DOD/CIA Bioterrorism Facilitieson911.The U.S.Governmentcertifiedthat60
  cancersescaped.lnfinitelym ore chem icalwarfarecontam inantswere negligently released during
  Hurricane Katrinaand the BP OilSpill.W e developed the perfectmilitaryweapon and then used iton
  ourselves.

  Lookaround and tellme we are notvoluntarily com m itting suicide.

  THE KATRINA VIRUS - organic,easyto disperse and dissipatesin five dayswith the enem ycom m itting
  suicide.W e are the enemy and w e are com m itting suicide.

  Iam nota fan ofFOX NewsbutlthinkJudge Napolitano hassome good ideasbutnotall.

  Judge Andrew Napolitano:W hatifthe governmenthasitwrong?ByJudge Andrew P.Napolitano
  httns://www.foxnews.com/oninion/l
                                  'udce-andrew-napolitano-government
  Whatl
      Tthegovernmenthasitwrong--on themedicineand theIaw?
Case 1:20-cv-21108-UU Document 31 Entered on FLSD Docket 05/27/2020 Page 2 of 5

               :      K




 Whaty/bcemaskscan'tstop theCOVID-19 virus?What(qvarantining thehealthymakesnomedicol
 sense?Whatl  fstayingathomeformonthsreducesimmunity?
 What! /morepeoplehavebeen infectedwith thevirusintheirhomesthanoutside them ?
 What! /'thereareasmanycrediblescientistsandphysicianswhodisagree with theqovernmentasthose
 whoagreewith it?WhatJ  Tt/legovernmentchoosestoIistenonlytoscientistsandphysicianswho would
 tellitwhatitwanted tohear?Whatl  Tthegovernmentsilencesscientistsandphysicians,andevenhres
 one,who attem ptto tellitwhatitdidn'twantto hear?
 Whatl Tthegovernmentwantstostokefearin thepopulacebecausemassfearproducesmass
 compliance?Whatl findividualfearreducesindividualimmunity?
 What1 /ahealthyimmunitygetsstrongerwhenchallenged?WhatI    Tapamperedimmunitygetsweaker
 whenchallenqed?Whatl  TweaIIpassgermsand viruses--thatwedon'teven know wehave--on to
 othersaIIthe time,buttheirimm une systemsrepelwhatwe pass on to them ?
  Whatl/t/?eCOVID-19 virushasrunitscourseandrunintonaturalimmunities?Whatl manyjolkshave
  hadsymptom-freeepisodeswithmanyvirusesandarenow immunefrom them ?Whatl      jthegovernment
  refusestounderstandthisbecauseitunderminesthegovernment'spowertocontrolus?
  Whatl jgovernmentorderstonursinghomesandassistedIivingfacilitiestoacceptthesickand
  contagiousareinsane?Whatl  Tthesamegovernmentthatmicromanaqesnursing homesand assisted
 IivingfacilitiesknowsthattheyarenothospitalsandJrenotequippedtocurethesickorcontain
 contagion?
 Whatl  Tt/)egovernmentmakeshealthcaredecisionsnoton thebasisofmedicineorhumanraturebut
 statistics?WhatlTrelianceon thegovernment'sstatisticshasmademanyjolkssick?
 Whatl  Twe'daIIbehealthierandhappierl   /'wemakeourownchoiceswith ourownphysiciansrather
 than thegovernmentmakingchoicesforus?Whatpl     /'/tisun-Americanforthegovernmentto tellyou
 how tocareforyoursel  f?W hatl/'/tisequallyun-Americanforyoutofollow thegovernmentwhenit
 intrudesinto yourpersonulchoices?
 What1/theSupremeCourthasruledmanytimesthatyourhealthcaredecisionsareprivate,personal
 andtobemadebetween you andyourphysician?What1  /theSupremeCourthasalsoruled manytimes
 thatyourprivatehealthcaredecisionsarenoneofthegovernment'sbusiness?
 Whatl weneverelectedagovernmenttokeep usjreefrom aIIviruses,butwedidelectittokeep usfree
 yom uIItyrunts?Whatlthegovernment--whichcan'tdeliverthem ail,fillpotholes,stop robocalls,or
 spend within itsincome --isthe Iastentityon earth into whose hands ee would voluntarilyrepose our
 healthforsafekeeping?WhatI
                          Tthegovernmentwon'tadmitthatl
                                                      '
                                                      tsunderstandinqofscienceiscolored
 bypolitics?
 Whatt/t/?egovernmenthasmisunderstooditsmandate?Whatl   Tthegovernmentthinksitcando itsjob
 bykeepingussalebutunjree?WhatI J--accordingtotheConstitutionand theDeclarationof
 Independence--government'shrstdutyistosajeguard ourrights?Whatl
                                                               TthereisnoIeqalbasisforthe
 governm entto keep usathom e orto close ourbusinesses?
 Whatl /t/legovernmentgaveitse%thepowerto interferewithourpersonalchoices?Whatl  fthatse//-
 imposedpowerviolatesthebasicconstitutionalprinciplethatthegovernmentderivesitspowersfrom
 theconsentofthegoverned?WhatJ  /'nooneconsented toagovernmentthatinterfereswithour
 personalchoices?Whatlfourpersonalchoicesto takepersonalchanceshaveneverneededa            '
 governmentperm ission slip?
 WhatlTtheConstitution -5.
                         :writtentorestrainthegovernment?What/TJ//ingovernment--Iocal,state
 andfederal--havetakenan oathtoupholdandcomplywith theConstitution?
Case 1:20-cv-21108-UU Document 31 Entered on FLSD Docket 05/27/2020 Page 3 of 5



 What/ thegovernmentdecreesthatIiqvorsalesureessentialbutdothingsalesJre not?Whatlfthe
 governmentdecreesthatabortionsareessentialbutorthopedicsurqery1 7
                                                                 :not?WhatI /t/leqovernment
 decreesthatmusicstoresareessentialbutthefreeexerciseofreligion/ànot?
 What/Tthesedecisionsaboutwhatisessentiolandinessentialareforindividuals--andnotforthe
 governm ent--to m ake?

 UnitedStatesv.Boucher(1:18-cr-00004)DistrictCourt,W .D.KentuckyJudge Marianne0.Battani
 Eastern DistrictofM ichigan -231W .Lafayette Blvd.,Room 252 -Detroit,M I48226

 United Statesv.Flynn(1:17-cr-00232)DistrictCourt,DistrictofColumbiaJudge E.Sullivan
 FederalCourt-333 Constitution Ave.N.W .-W ashington D.C.20001

 UnitedStatesv.Stone(1:19-cr-00018)DistrictCourt,DistrictofColumbiaJudgeA.Jackson
 FederalCourt-333 Constitution Ave.N.W .-W ashington D.C.20001

 Edwardsv.PeoplesRepublicofChina(2:20-cv-01393)DistrictCourt,E.D.Louisiana
 Hon N.V.Jolivette Brown -500 PoydrasStreet-Courtroom C227 -New Orleans,LA

 StateofMissouriv.PeoplesRepublicofChina(1:20-cv-00099)DistrictCourt,E.D.M issouri
 Judge Stephen Lim baugh -FederalCourt-555 Independence Street-CapeGirardeau,M O 63703

 Altersv.PeoplesRepublicofChina(1:20-cv-21108)DistrictCourt,S.D.FloridaJudgeUrsulaUngaro
 FederalCourt-400 North M iam iAvenue -Room 12-4 -M iami,Florida33128

  BellaVistaLLCv.ThePeoplesRepublicofChina(2:20-cv-00574)DistrictCourt,D.Nevada
 Judge Jam esC.M ahan -FederalCourt-333 S.LasVegas Bl
                                                    vd -LasVegas,NV 89101

  BuzzPhotov.PeoplesRepublicofChina (3:20-cv-00656)DistrictCourt,N.D.TexasJudgeEd Kinkeade
  FederalCourt-1100 Com m erce St.-Room 1625 -Dallas,Texas75242

  CardiffPrestige Property,Inc.v.PeoplesRepublicofChina(8:20-cv-00683)DistrictCourt,C.D.California
  Judge David 0.Carter-FederalCourt-411 W estFourth St.-Courtroom 9D -Santa Ana,CA,92701

  BourqueCPA s& Advisorsv.ThePeoplesRepublicofChina(8:20-cv-00597)DistrictCourt,C.D.California
  Judge R.Gary Klausner-FederalCourt-255 EastTemple Street-LosAngeles,CA 90012

  Aharonv.ChineseCommunistParty(9:20-cv-80604)DistrictCourt,S.D.FloridaJudge RoyK.Al
                                                                                   tman
  FederalCourt-299 EastBroward Blvd.-FortLauderdale,F1.33301

  Smithv.ChineseCommunistParty(2:20-cv-01958)DistrictCourt,E.D.PennsylvaniaJudgeAnitaB.Brody
  FederalCourt-601 M arketStreet-Philadelphia,PA 19106

  UnitedStatesv.FLYNN (1:17-cr-00232)DistrictCourt,DistrictofColumbiaJudgeJohnGleeson
  Debevoise & Plim pton LLP -919 Third Avenue -New York,New York 10022
Case 1:20-cv-21108-UU Document 31 Entered on FLSD Docket 05/27/2020 Page 4 of 5




 UnitedStatesv.Manning(1:19-dm-00012)DistrictCourt,E.D.VirginiaJudgeAnthonyJohnTrenga
 AlbertV.Bryan U.S.Courthouse -401 CourthouseSquare -Alexandria,VA 22314

 UnitedStatesv.Snowden(1:19-cv-01197)DistrictCourt,E.D.VirginiaJudgeLiam O'Grady
 AlbertV.Bryan U.S.Courthouse -401Courthouse Square -Alexandria,VA 22314

 UnitedStatesv.Snowden(1:13-cr-265))DistrictCourt,E.D.VirginiaSeniorJudgeClaudeM .Hilton
 AlbertV.Bryan U.S.Courthouse -401Courthouse Square -Alexandria,VA 22314

 UnitedStatesv.W inner(1:17-cr-00034)DistrictCourt,S.D.GeorgiaJudgeJamesRandalHall
 FederalCourt-600 JamesBrow n Blvd.-Augusta,GA 30901

 UnitedStatesv.Assange(1:18-cr-00111)DistrictCourt,E.D.VirginiaSeniorJudgeClaudeM .Hilton
 AlbertV.Bryan U.S.Courthouse -401Courthouse Square -Alexandria,VA 22314

 Inre:M ichaelFlynn(20-5143)CourtofAppealsforthe D.C.Circuit-U.S.AppealsCourtD.C.
 333 Constitution Ave.N.W .-W ashington D.C.20001

 Godspee

 Si ce Iy,

 Da And         '
 Box 9063
 M iramarBeach,Florida 32550
 504-715-3086
 davidandrewchristenson@ gm ail.com,
                                   '
 dchristenson6@ hotm ail.com,
                            '

                                       CERTIFICATEOFSERVICE

           Iherebycertify thato ay ,202 fiI            foregoingwiththe Clerk ofCourtand
                served the e ing all                     by ecm ai
                                                                 land first-classm ail.


                                       David Andrew Christenson
                                                                                                                     f
                                                                                                                     t
                                                                                                                     !
Case 1:20-cv-21108-UU Document 31 Entered on FLSD Docket 05/27/2020 Page 5 of 5
                                                               K   '
                                                                   X (
                                                               - . r% Oy)                                            #
                                                                                                                     ,
                                                               -5 N-2 <
                                                               Q) '                       ...
                                                                                            x-.
                                                               H = &
                                                               œ O
                                                                 x                        >
                                                                                          D
                                                               CD k.
                                                                   o (n.                                            Jt
                                                           CD CD r
                                                                 -5
                                                                 o                                                  #
                                                           œ (73                                                    f
                                                           c
                                                           =
                                                            7 (
                                                              .x) :                                               z
                                                                                                                    4
                                                           w                              C
                                                                                          =
                                                                                           D                     1
                                                                                                                 *
                                                           =
                                                           -
                                                                                          *
                                                                                          M
                                                           tAJ                         r-hp                         .î
                                                           xa                          c)                           f
                                                                                                                    ;
                                                           QT1
                                                           kzn
                                                                                       X
                                                                                      to
                                                                                                                 l
                                                                                                                 w
                                                           O                          o                             *
                                                                                      D                          l
                                                                                                                 6
                                                                                                                 66
                                                                                                                  46
                                                                                                                   33
                                                                                                                    .'
                                                                                                                     ,'
                                                                                                                     66,
                                                                                                                g
                                                                                                                :
                                                                                                                %
                                                                                                                %.
                                                                                                                %

                                                                                                                #
                     I X C)
                     S O > (=D c=
                         .
                                                                                                    J
                                                                                                    ##3f
                                                                                                        .1'
                                                                                                            .
                                                                                                            êe
                                                                                                             1
                       o o c c                                                                      %.*..**.:'
                                                                                                     %# .   !
                     B H x '*n =(D
                     - .
                                                                                                        ***
                                                                                                         @
                                                                                                                YS
                    <        g-s O       Q)                                                                   (.'
                                                                                                            !
                     X Na Q              -
                                              c
                     o
                     D >
                        ' = ao
                             .
                                              J
                                              c
                             c:
                     ci
                     a)
                          K
                          s. Q
                                              s-                                                    l           .


                                              C                                                     j
                    Qxl
                    tAJ          D
                                 -   .
                                              D
                                              x
                    F=
                    NJ
                                 'po
                                 '
                                 <-
                                              œ'
                                              'n
                                                                    sx
                                                                    ;.
                                                                     u
                                                                         :            X
                                                                                                        j
                                                                                                        i
                                                                                                         ,
                                                                                                        '.
                    (%           fD-          O                     -.                                  t
                                                                    C
                                                                    e
                                                                    rr                .
                                                                                      m                  x..
                                 D                                  X'                *+                 <
                                                                                                         A
                                                                                                         çz
                                                                                                          *
                                 c                                  '-
                                                                     f
                                                                     '                ?'
                                                                                      .
                                                                                                              *.2
                                                                                                              ; .
                                                                                          .@
                                                                j;
                                                                 .
                                                                 :
                                                                 )I
                                                                  IZ                  t...                       .
                                                                1
                                                                t
                                                                .-' 0
                                                                f   *                                       r
                                                                w                     >
                                                                                      .
                                                                                                            I
                                                                                                            $'
                                                                U'                                          f
                                                   '
                                                                w   J                 m
                                                                                      œr.
                                                                                        l                   l
                                                                                                            li                 .
                                                                                      1) :
                                                                                         '
                                                                                       .                             ..    ;
                                                                                      :j  .                          àb
                                                                                                                     *

                                                                  . x. c .
                                                                         ...yt.x                                j
                                                                      .
                                                                z4e m- .. :*,                                 '*.'
                                                                / ..'- ;e.                                  '#
                                                                                                             k
                                                                                                             '
                                                                                  <.T.'
                                                                                      .ç.1
                                                                                         l
                                                                                         j
                                                                                         * j.-
                                                                                           ç%.
                                                                     .                    ..r.              .S
                                                                                                             h
                                                                             . > M'                         s
                                                                                  .

                                                                         f
                                                                         '
                                                                                          .,                             ,
                                                                k 'W
                                                               av

                                                       O
                                                       r
                                                                                          Te
                                                                                          -
                                                                                                            s
                                                   IT1
                                                   =q                                         %
                                                   X                                      .'
                                                                                           .'
                                                                                                v
                                                                                                            j
                                                                                              .
                                                                                              1
                                                                                              y
                                                                                              .
                                                                                              ;             j
                                                                                                            !
                                                                                                            l
                                                           1                           '                    w
                                                                          = '                     A
                                                                         * '                      x
                                                                          =>                    . (
